United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Dallas, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0081
Issued: August 15, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 19, 2015 appellant filed a timely appeal from a July 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx404.1 OWCP
found that she was not in the performance of duty at the time of her May 15, 2015 alleged
incident. The appeal was docketed as No. 16-0081.
The Board has duly considered the matter and finds that the case is not in posture for
decision. On May 20, 2015 appellant filed a traumatic injury claim (Form CA-1) alleging that on
May 15, 2015 she sustained injuries as the result of tripping and falling forward over a gouge in
the pavement. She noted that she was leaving a training event to go to lunch and was walking to
her car. By letter dated May 29, 2015, OWCP advised her as to the medical and factual evidence
required to establish her claim and requested that she complete an attached questionnaire. The
questionnaire stated that as appellant was “injured off the premises of her employing
establishment” she should respond to three questions to determine if she was in the performance
of duty when injured. The Board notes that the questions inquire into the ownership, control,
and management of the parking lot; whether she was required to park in this lot by the
employing establishment; and whether she was in travel status at the time of her injury.
Appellant submitted a response to the questionnaire on June 9, 2015. OWCP also submitted a
1

The Board notes that appellant was employed as a census enumerator.

May 29, 2015 development letter to the employing establishment inquiring as to the premises
and location of the injury and duties of appellant’s employment, but did not inquire as to the
employing establishment premises or appellant’s fixed place of employment. The employing
establishment submitted a response to OWCP’s letter on June 8, 2015. By decision dated July 2,
2015, OWCP denied appellant’s claim finding that she had failed to establish fact of injury.
Specifically, it found that at the time of injury appellant was not in the performance of duty as
she had left her designated work area for lunch, further noting that the injury occurred on a
property that was not controlled, managed, owned, or within the influence of the employing
establishment.
The Board notes that the record lacks development of the employment duties of a census
enumerator, whether a census enumerator has a fixed place of employment, or whether appellant
was on a special mission or errand from a fixed place of employment when injured.2 The record
does not contain the policy of the employing establishment with regard to lunch breaks for
census enumerators in their regular work duties. There is no indication in the record regarding
the degree of control the employing establishment retained over appellant during her lunch break
as to distance and activity, and if in fact lunch was available at the training site.3 Proceedings
under the Federal Employees’ Compensation Act are not adversarial in nature, nor is OWCP a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence particularly when such evidence
is of the character normally obtained from the employing establishment or other government
source.4
Accordingly, the Board will remand the case to OWCP for further development of the
claim of a census enumerator to determine whether appellant was in the performance of duty at
the time of the alleged incident. Following this and such other development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s traumatic injury claim.5

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5 (January 2013).

3

See K.W., Docket No. 09-0726 (issued November 9, 2009); A.W., Docket No. 08-0306 (issued July 1, 2008);
J.E., Docket No. 07-0814 (issued October 2, 2007).
4

Richard Kendall, 43 ECAB 790 (1992).

5

The Board notes that appellant submitted additional evidence on appeal after OWCP rendered its July 2, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

2

IT IS HEREBY ORDERED THAT the July 2, 2015 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: August 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

